NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 4-14-21 arguments vis-à-vis the claim objection, simply stating that the objection was addressed by the 4-14-21 amendments, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 4-14-21 arguments vis-à-vis rejections under 35 USC 112, simply stating that the rejections were addressed by the 4-14-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 4-14-21 arguments vis-à-vis rejections under 35 USC 102(a)(1) over Wyndham et al., WO2017/155870 (published 9-14-17; PCT filed 3-6-17; US Prov’l Appl’ns filed 3-6-16) (“Wyndham”), simply stating that the rejections were addressed by the 4-14-21 claim amendments (i.e. incorporating limitations of claim 4, which was not so rejected, into claim 1), have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 4-14-21 arguments vis-à-vis 35 USC 103 rejections over the 8-30-16 Choi et al. Nature Communications article (“Choi”), stating in pertinent part that claim 1’s requirement that 50-100% of the N atoms in its shell amine compound are 3o amine N atoms is critical (i.e. that adsorbents having shell 3o amine amounts less than 50%, such as those disclosed in Choi’s Table 1, have undesirable in/deactivation problems involving irreversible SO2 adsorption into 1o and 2o amines; Remarks at p. 11), have been fully considered and are persuasive.  The prima facie obviousness over Choi is overcome, and the rejections are withdrawn.
Restriction/Election
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP 821.04(B), claims 12-15, directed to methods of making and using an allowable product, previously withdrawn from consideration as a result of the 11-18-20 Restriction Requirement (“R/R”), are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the R/R is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the R/R is withdrawn, 35 USC 121 no longer applies. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP 804.01. 

Allowable Subject Matter
Claims 1-2 and 5-15 are allowable over the prior art and do not suffer from any deficiencies under 35 USC 101 or 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1 (and thus claims 12 and 15, which refer back to claim 1, i.e. require all of its limitations), the most pertinent prior art of record appears to be Choi, whose teachings and suggestions are in the 1-14-21 Office Action.  Claim 1 has been allowed over Choi in view of applicant’s sufficient showing that claim 1’s 3o amine percentage range is critical as detailed above, which overcame the prima facie obviousness over Choi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ April 16, 2021
Primary Examiner
Art Unit 1736